DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7 and 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18 and 19 are vague and indefinite since it is unclear when the thermoplastic material(s) is/are added to the suspension, i.e., while the claims recites that it is added to the intermediate suspension, said limitation(s) follows the blending of the intermediate suspension with the second suspension and therefore, it is unclear if the thermoplastic material(s) is/are added to the intermedia suspension before the blending or after the blending. If after the blending then it should be clearly stated and if not then it is suggested to use “wherein” instead of “and” following the blending, changing the beginning of the following paragraph accordingly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 34-7, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baer et al., (hereafter Baer), US Patent Application Publication 2014/0259484 A1 or Gamstedt et al., (hereafter Gamstedt), US Patent Application Publication 2010/0193116 or Mesic et al., (hereafter Mesic), WO 2013/169203 A1 or Goettmann et al., (hereafter Goettmann), US Patent No. 5,133,835 or Gregory et al., (hereafter Gregory), US Patent No. 4,952,278 or Tellvik et al., (hereafter Tellvik), US Patent No. 4,769,274  or Ture et al., (hereafter Ture), US Patent Application Publication No.  2012/0090800 A1 or Solhage. US Patent Application Publication No.  2010/0048768 A1 in view of Sundar et al., (hereafter Sundar), US Patent Application Publication No. 2003/0094252 or Klungness et al., (hereafter Klungness), US Patent No.  .
All of the primary references, Baer, Gamstedt, Mesic, Goettmann, Gregory, Tellvik, Ture and Solhage teach a web comprising natural fibers and thermoplastic fibers, i.e., a thermoplastic composite. They teach the use of fillers as well. They all teach the forming of a slurry of natural fibers and mixing with it with thermoplastic particles or fibers, which is then formed into a product, wet-laying or can be molded or extruded to form the final product; see individual teachings below:
Baer teaches a water dispersible wipe substrate by the et process by mixing natural pulp fibers, thermoplastic fibers and fillers and then wet-laying the furnish to make a paper, a thermoplastic composite; see ¶-[0024]-[0027], [0034] and [0068]. 
Gamstedt teaches a method of manufacturing a composite by mixing natural fibers and a thermoplastic material and the mixture is formed onto a wet web; see abstract. Gamstedt teaches also that mixture is dewatered and be extruded to form granulates or molded to form a molded product; see ¶-[0015]-[0022]. Gamstedt teaches the thermoplastic material in a form of fibers and discloses thermoplastic materials encompassing the same claimed materials; see ¶-[0031]. Gamstedt teaches that one of the problems with the mixture of thermoplastic materials and natural fibers, cellulosic fibers, is that the cellulosic fibers due to the fiber-to fiber iteration tend to flocculate, i.e., form a clump; see ¶-[0016].
Mesic teaches a process for manufacturing a composition comprising cellulosic pulp fibers and thermoplastic fiber, wherein the fibers are mixed in a water suspension; see abstract and formed into an article by the wet-process. Mesic teaches that the thermoplastic fibers can be selected from the polyolefin, polyesters, polycarbonates, polyvinyl, such fibers falling within the 
Goettmann teaches a printable high strength non-woven material which is formed by forming an aqueous suspension of natural fibers, fillers and thermoplastic fibers of the same type as claimed; see abstract column 3, lines 41-59 and column 4, lines 14-49. 
Gregory teaches high opacity paper which is formed by forming an aqueous suspension of natural fibers and fillers; see abstract. Gregory also teaches that a mixture of cellulosic fibers of the same type as claimed and synthetic fibers, such as polyethylene and propylene fibers, i.e., thermoplastic fibers, can be used in combination with the natural fibers; see column 5, lines 18-27.
Tellvik teaches thermoformable mat which is produced by mixing cellulosic fibers, thermoplastic fibrils and thermoplastic non-fibrous particles and fillers in  formed into a mat by the wet process, i.e., in an aqueous suspension and thermo-joining layers of the formed mated to produce the final product; see abstract and column 7, lines 12-30. Tellvik teaches the same type of fibers and thermoplastic materials as claimed; see column 4, line 8 through column 5, line 40.
Ture teaches the making of composite including natural fibers and plastic particles; see ¶-[0011]. Ture teaches also that fillers can be added to the natural fibers suspension and then the plastic particles are added to said suspension; see [0046]. Ture teaches the same type of thermoplastic particles as claimed; see ¶-[0019]-[0020].
Solhage  teaches the making of cellulosic products in which a suspension of cellulosic fibers including fibers is first formed and then thermoplastic particles are added; see abstract and ¶-[0013]-[0014], [0047] and [0049]-[0050].
None of the primary references teaches the precipitation of a component onto and into the natural fibers. However the secondary references teach the precipitation of filers onto and into the fibers, i.e., teach the same type of precipitation process, and teach the advantages of using such process, e.g., better size distribution of the filler particles, better process runnability, not precipitation or minimum precipitation of the filler on the walls of the equipment, better control, etc.; see ¶-[0059] of Kukkamӓki. Therefore, using an in situ precipitation of a filler, e.g., calcium carbonate as suggested by the secondary references in the process of the combination of references would have been obvious to one of ordinary skill in the art in order to obtain the advantages discussed above, i.e., it would have been obvious to one of ordinary skill in the art to precipitate a filler into and onto the natural fibers of the primary references, so to improve the homogeneity of the mixture of the two different type of fibers or materials, since the precipitation of fillers helps the dispersion of the natural fibers, i.e., they do not clump or flocculate, which as recognize by art, see Gamstedt and Mesic above, is one of the problems in the mixing of such materials. Note that the limitation of the reduction of inter-fiber bond(s) is inherent to the precipitation of fillers onto/into fibers, this is well known in the art, and thus such limitation is inherent to the process. Note also that precipitating the fillers to only portion of the fibrous suspension is also considered to be within the levels of ordinary skill in the art in order to optimize the properties of the resulting product, e.g., optimize strength, since it is well-known that fillers decrease the strength of the paper and therefore considered obvious absent a showing of unexpected results.
As to the making of the fiber suspension and precipitated fillers first, both Ture and Solhage teach that the fiber suspension, including the filler are made first and then the thermoplastic particles are added to said suspension and therefore, it would have been obvious to one of ordinary skill in the art to precipitate the fillers into the suspension as indicated above prior to the addition of the thermoplastic material. For the other references the precipitation of the fillers into the fibers before the addition of the thermoplastic fibers would have been obvious to one of ordinary skill in the art because it is well known that the thermoplastic fibers are used as binder fibers, i.e., to bond the fibers, and therefore, precipitating the filler onto said fibers would clearly disrupt said bonding, e.g., limiting the surface area of the fibers to be softened and become tacky, or completely being surrounded by the filler and thus it would not bind the fibers and thus making unusable for its purpose. Moreover, both Ture and Solhage teach that the thermoplastic should/must be added to the furnish, i.e., to the suspension of fibers and additives and thus one of ordinary skill in the art would find obvious to use said process, i.e., he/she would have reasonable expectation of success if the thermoplastic material is added to the furnish.
Note that claim 15 is a product by process claim and the product produced by the combination is the same as claimed. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the event any differences can be shown for the product -by-process claim 15 as opposed to the product taught by the combination of references; see above, such differences would have been obvious to one of ordinary skill in the art as routine modification of the product in the absence of a showing unexpected results, see In re Thorpe, 227 USPQ 964 (CAFC 1985). 
As the afore mentioned claim is a product by process claim, it is deemed that "[A]ny difference imparted by the product by process claims would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art  the burden of proof is shifted to the applicants to establish that their product is patentably distinct, ..." In re Brown, 173 U.S.P.Q. 685, and In re Fessmann, 180 U.S.P.Q. 324. 	Further, "[P]rocess limitations are significant only to the extent that they distinguish the claimed product over the prior art product." In re Luck, 177 U.S.P.Q. 523 (1973)
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7 and 11-24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach nor fairly suggest the separation of the suspension by size into two stream and precipitating calcium carbonate only one stream, intermediate stream, and adding thermoplastic material to the intermediate stream and then adding the second stream to the intermediate including the thermoplastic materials, as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of Forming a Thermoplastic Composite Material.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1741                                                                                                                                                                                            

JAF